ITEMID: 001-110271
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF BALOGUN v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: No violation of Article 8 - Right to respect for private and family life (Article 8 - Expulsion) (Conditional) (Nigeria)
JUDGES: David Thór Björgvinsson;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä;Vincent A. De Gaetano
TEXT: 5. The facts of the case, as submitted by the applicant, may be summarised as follows.
6. The applicant, who was born in 1986, claims to have arrived in the United Kingdom at the age of three years old. However, there is no official record of his presence until 1994, when he was eight years old. He first came to the notice of the Secretary of State for the Home Department on 21 December 1994, when the family court sought clarification of the applicant’s immigration status, while considering an application for a residence order in respect of the applicant by his aunt.
7. The applicant’s aunt made an application for indefinite leave to remain in the United Kingdom, on the basis of her long stay, and with the applicant listed as her dependant, on 24 January 2003. While this application was under consideration, a further application for indefinite leave was made on behalf of the applicant by Southwark Social Services. This application stated that the applicant had been thrown out by his aunt on 12 January 2002 and placed in foster care. It also mentioned that the applicant claimed to have been the victim of beatings by his aunt and her boyfriend since the age of three. Indefinite leave to remain was granted to the applicant, outside the immigration rules, on 1 December 2003. The applicant lived in foster care from 2002 until he was eighteen, when he began to live alone in council accommodation.
8. The applicant was convicted on 21 February 2007, at the age of twenty, of two counts of possession of Class A drugs with intent to supply. He pleaded guilty on the basis that he had been coerced into letting his premises be used for the preparation and sale of drugs by a group of people whom he feared because of a previous attack in 2005, in which the applicant had been shot. He was sentenced to three years’ imprisonment, and on 18 October 2007 was notified of the Secretary of State’s intention to deport him. The Secretary of State found that there was no evidence that the applicant had been present in the United Kingdom since the age of three. His aunt had stated that he had been left with her by his mother at the age of five, and the first official record of his presence was when he was eight years old. Even allowing for his long stay in the United Kingdom, only four years had been with valid leave. It was believed that he was in contact with his mother, who remained in Nigeria, and that as he had lived alone since attaining the age of majority, the applicant was evidently independent and capable of adapting to new circumstances. It was not accepted that he had family life in the United Kingdom.
9. The applicant appealed against the decision to deport him and his appeal was dismissed by the Asylum and Immigration Tribunal on 13 March 2008. The Tribunal noted the applicant’s previous criminal record: he had been convicted of possession of Class A and Class B drugs in February 2004; handling stolen goods in April 2004; and possession of Class C drugs in June 2005.
10. The Tribunal also noted his claim to be in a relationship of some years’ duration, but observed that he had never mentioned his girlfriend in previous applications to the Home Office, and that he and his girlfriend had given mutually inconsistent evidence at the hearing. It was not therefore accepted that he was in a serious or permanent relationship. He had no contact with the aunt with whom he had previously lived, but had another aunt in the United Kingdom whom he claimed was a surrogate mother to him. However, the Tribunal found that he could not be as close to this aunt as he claimed, given that she had not taken him in when he had been thrown out, and that it was clear from her evidence at the hearing that she had been unaware of his criminal conviction. The applicant’s relationship with his half-brother in the United Kingdom was found to have been similarly exaggerated. The Tribunal concluded that the applicant did not have any protected family life in the United Kingdom. With regard to his private life, while it was accepted that he had been in the country since a young age and had been educated there, as well as gaining some work experience, it was not considered that these ties were sufficiently strong to render his deportation an interference with his private life. It appeared that his mother still lived in Nigeria and, even if contact had been lost, as claimed by the applicant, there was no reason why it could not be re-established. Whilst the applicant would have practical difficulties in relocating to Nigeria, he could re-establish his private life there. The Tribunal took into account the case of Üner v. the Netherlands [GC], no. 46410/99, ECHR 2006XII, in finding that, on balance, and having due regard to the public interest, the applicant’s deportation was proportionate.
11. A deportation order against the applicant was signed on 14 October 2008. The applicant made an application to have the order revoked on human rights grounds, which was rejected by the Secretary of State on 3 June 2009 on the basis that all matters raised by the applicant had previously been considered by the Asylum and Immigration Tribunal. An application for judicial review of this decision was refused on 30 October 2009. The High Court, in refusing the application, stated that the applicant had no family life in the United Kingdom, and that the interference with his private life was proportionate. The applicant did not renew his application for judicial review.
12. The applicant was taken into immigration detention on 10 November 2009 and directions for his deportation to Nigeria were set on 12 November 2009 for 19 November 2009. On 13 November 2009 the applicant sought interim measures from this Court under Rule 39 of the Rules of Court to prevent his deportation. He submitted with his application a report from a specialist psychiatric registrar dated 14 September 2009, which stated that the applicant had attempted suicide on 13 August 2009, after being notified of the refusal of his human rights application by the Secretary of State. He had then been held as an in-patient until 7 September 2009. The report also stated that the applicant had continued to express feelings of despair throughout his in-patient treatment. He was described as suffering from moderate depression.
13. On 18 November 2009, the Acting President of the Fourth Section decided to apply Rule 39 of the Rules of Court, indicating to the Government that it was in the interests of the parties and the proper conduct of the proceedings that the applicant should not be expelled to Nigeria pending the Court’s decision. Rule 39 was initially applied by the Acting President for a period of two weeks, in order to give the Government the opportunity to comment on the applicant’s mental health history and to state whether any special measures had been put in place to alleviate the risk of suicide prior to and during his proposed removal.
14. By letter dated 2 December 2009, the Government informed the Court that they had not previously been aware of the applicant’s attempted suicide, but had now considered the psychiatric report of 14 September 2009. As regards the logistics of the applicant’s removal, the Government stated that all appropriate measures to protect the applicant from risk were already in place at the centre at which he was detained. Trained members of staff were aware of the applicant’s situation and the applicant was under constant supervision. As to the risk during removal, the contractor effecting removal would be informed and a suitable escort would be provided, including a medical escort if deemed necessary. The applicant would be escorted up until the point of arrival in Nigeria. The Government also considered that there were sufficient mental health facilities in Nigeria, which would be available to the applicant if needed. The Government therefore invited the Court to lift the interim measure which had been indicated in respect of the applicant. However, on 8 December 2009, the Acting President decided to prolong until further notice the interim measure under Rule 39.
15. The applicant notified the authorities in the immigration detention centre that he had taken an overdose of paracetamol on 29 December 2009. He was assessed by the medical team and found only to have taken a few tablets. No further concerns as to his well-being appear to have been raised and the applicant was released from immigration detention on 13 January 2010. He does not claim to have made any further attempts at suicide.
16. Section 3(5)(a) of the Immigration Act 1971 (as amended by the Immigration and Asylum Act 1999) provides that a person who is not a British citizen shall be liable to deportation from the United Kingdom if the Secretary of State deems his deportation to be conducive to the public good.
17. Sections 82(1) and 84 of the Nationality, Immigration and Asylum Act 2002 provide for a right of appeal against this decision, inter alia, on the grounds that the decision is incompatible with the Convention.
18. Section 2 of the Human Rights Act 1998 provides that, in determining any question that arises in connection with a Convention right, courts and tribunals must take into account any case-law from this Court so far as, in the opinion of the court or tribunal, it is relevant to the proceedings in which that question has arisen.
19. Sections 1(4) and 3(2) of the Immigration Act 1971 provide for the making of Immigration Rules by the Secretary of State. Paragraph 353 of the Immigration Rules provides:
“353. When a human rights or asylum claim has been refused and any appeal relating to that claim is no longer pending, the decision maker will consider any further submissions and, if rejected, will then determine whether they amount to a fresh claim. The submissions will amount to a fresh claim if they are significantly different from the material that has previously been considered. The submissions will only be significantly different if the content:
(i) had not already been considered; and
(ii) taken together with the previously considered material, created a realistic prospect of success, notwithstanding its rejection.”
A fresh claim, if it is accepted as such by the Secretary of State, and if refused, gives rise to a fresh right of appeal on the merits. If submissions are not accepted as amounting to a fresh claim, their refusal will give rise only to a right to seek judicial review of the decision not to treat them as a fresh claim.
20. In J. v. Secretary of State for the Home Department [2005] EWCA Civ 629, the Court of Appeal considered the case of a Sri Lankan national suffering from depression and post-traumatic stress disorder, who had made a suicide attempt upon learning that his claim for asylum had been refused, and who claimed that he would commit suicide if it appeared that he would be removed to Sri Lanka. Lord Justice Dyson, delivering the judgment of the court, held that the correct test as to whether there was a real risk in terms of Article 3 in a suicide case was, as in other Article 3 cases involving expulsion, whether there were strong grounds for believing that the person, if returned, would face a real risk of torture, inhuman or degrading treatment or punishment.
21. The Court of Appeal went on to expand upon the nature of the test. It required firstly, that the treatment that the person was at risk of suffering should reach a minimum level of severity. Secondly, there must be a causal link between the act or threatened act of removal or expulsion and the treatment relied upon as breaching Article 3. The court also found, thirdly, that because of the “foreign” nature of expulsion cases, the threshold for what would meet the threshold of Article 3 would be particularly high and higher still when the treatment did not result from the direct or indirect actions of the authorities of the receiving State but from a naturally occurring physical or mental illness. Fourthly, a risk of suicide could, in principle, form the basis of a successful claim under Article 3. Fifthly, an important factor in determining whether removal would breach Article 3 in the case of an applicant who claimed to be suicidal was whether his or her alleged fear of ill-treatment in the receiving State, if such a fear was at the root of the risk of suicide, was objectively well-founded. A fear found not to be objectively well-founded would weigh against a finding of a real risk of a violation of Article 3. Finally, the Court of Appeal also considered it to be of considerable relevance whether the removing and/or receiving States had effective mechanisms in place to reduce the risk of suicide. The existence of such mechanisms would also weigh heavily against a finding of a violation of Article 3 as a result of removal.
22. The Court of Appeal further held that the correct approach to an alleged risk of suicide in an expulsion case was to consider the risk in three stages, namely, in the United Kingdom, in transit, and in the receiving State. The threshold for Article 3 in respect of the risk in the receiving State was higher than it was in respect of the risk in the United Kingdom. In the case of the particular appellant, the Court of Appeal found that the Asylum and Immigration Tribunal had been correct to find that the risk of suicide in the United Kingdom would be adequately managed by the relevant authorities; that the Secretary of State would provide appropriately qualified escorts and as such mitigate the risk of suicide whilst in transport; and that in light of the finding that the applicant’s fears of return to Sri Lanka were not objectively well-founded, and that he would have family support and access to adequate medical treatment in that State, the risk of suicide in Sri Lanka would not reach the very high threshold of Article 3.
NON_VIOLATED_ARTICLES: 8
